Citation Nr: 1518793	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO. 13-09 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for a bilateral hearing loss disability.

2. Entitlement to an increased rating in excess of 10 percent for an acquired psychiatric disorder, to include psychophysiological gastrointestinal (GI) reaction.

3. Entitlement to service connection for a left knee disability, to include arthritis and residuals of a left knee total arthroplasty. 

4. Entitlement to service connection for a right knee disability, to include arthritis and residuals of a right knee total arthroplasty.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a left knee disability resulting from a VA total left knee replacement in May 2009.

6. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a right knee disability resulting from a VA total right knee replacement in September 2008

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied increased ratings for a bilateral hearing loss disability and an acquired psychiatric disorder, and denied service connection for a bilateral knee disability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has submitted evidence that he is unemployable due to his service connected disabilities, and therefore the issue of entitlement to TDIU has been raised by the record.


On his April 2013 substantive appeal, the Veteran did not indicate whether or not he wanted a hearing before a Veteran's Law Judge concerning his claims. However, in subsequent October 2013 statement from the Veteran's representative it was clarified that the Veteran had not requested a hearing in this case. As no hearing has been requested, the Board may proceed with the adjudication of the claims.

The Board notes that January 2014 and February 2014 lay statements from the Veteran and his wife raised the issue of service connection for a low back disability secondary to the Veteran's non-service connected knee disabilities. However, this issue was adjudicated in a subsequent March 2014 rating decision, and therefore referral of that issue is not warranted at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for left and right knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's measured hearing loss has not been worse than a Level II impairment in the right ear and a Level I impairment in the left ear.

2. Throughout the period on appeal, the Veteran's acquired psychiatric disorder has been manifested by diarrhea once monthly, gastrointestinal issues, restricted diet, abdominal cramping, pain and food sensitivity; resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been shown.

3. A left knee disability, to include arthritis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. A right knee disability, to include arthritis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a bilateral hearing loss disability have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2014).

2. The criteria for an increased rating in excess of 10 percent for a service-connected acquired psychiatric disorder have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9423 (2014).

3. A left knee disability was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. . A right knee disability was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2010, prior to the initial unfavorable adjudication in September 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2010, August 2010, and March 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions where necessary. 

Concerning the April 2010 and March 2013 audiological examinations, the examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for entitlement to an increased rating for a bilateral hearing loss disability and an acquired psychiatric disability, as well as service connection for bilateral knee disabilities. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


A. Bilateral Hearing Loss Disability

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss. 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two VA audiological examinations. The results of the April 2010 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
60
55
LEFT
25
20
50
50
60

The average puretone threshold was 46.25 decibels for the right ear and 47.5 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 86 percent in the right ear and 92 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear and a Level I Roman numeral designation for the left. 

The results of the March 2013 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
50
60
LEFT
25
20
45
55
60

The average puretone threshold was 44 decibels for the right ear and 45 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 94 percent in the right ear and 92 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for both the right and left ears.

As noted previously, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The April 2010 examiner noted that the Veteran reported difficulty hearing generally, and specifically a difficulty in understanding other people. The March 2013 examiner indicated that the Veteran reported his hearing loss had no impact on the ordinary conditions of daily life. Thus, the functional impact of the Veteran's hearing loss was considered during each examination.

Also of record are VA audiological treatment records. While indicating continued treatment for a bilateral hearing loss disability, the treatment records do not contain audiological testing results, and therefore cannot be used to evaluate the current severity of the Veteran's bilateral hearing loss.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing loss disability is worse than reflected by his current rating and that he has difficulty hearing and difficulty understanding others. However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence consists of the April 2010 and March 2013 VA examination reports, both of which indicate that the Veteran's bilateral hearing loss disability does not rise to the level of a compensable rating. See 38 C.F.R. §§ 4.85, 4.86(a).

Finally, the results reported in the audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(b). All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating noncompensable for the Veteran's bilateral hearing loss disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27. For these reasons, the claim is denied.

B. Acquired Psychiatric Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

As an initial matter, the Veteran's acquired psychiatric disorder is rated at 10 percent under Diagnostic Code 9502, covering psychological factors affecting gastrointestinal condition. 38 C.F.R. § 4.130, Diagnostic Code 9502. However, Diagnostic Code 9502 is no longer extant. See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (eff. Nov. 7, 1996) (eliminating Diagnostic Code 9502, among others, from 38 C.F.R. § 4.130). As such, a new Diagnostic Code must be assigned. 

Here, the Veteran's psychiatric disability is characterized by gastrointestinal manifestations. Under the current version of 38 C.F.R. § 4.130, psychiatric disabilities can be rated as "undifferentiated somatoform disorders." A somatoform disorder generally denotes physical symptoms that cannot be attributed to organic disease and appear to be of psychic origin. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1734 (32d ed. 2012). As "undifferentiated somatoform disorder," based on the definition, reasonably describes the Veteran's condition, and the assigning of a new Diagnostic Code will not result in a reduction in disability rating, the Board will evaluate the Veteran's acquired psychiatric disorder under Diagnostic Code 9423. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

The Board notes that there is some conflict in the medical evidence as to whether the Veteran's disability is best described as psychiatric or gastrointestinal in nature, with some opinions indicating that the Veteran's disability is better described as gastroesophageal reflux disease (GERD) or irritable bowel syndrome (IBS). However, the Board must consider all potentially applicable rating criteria in making its determination. Therefore, the Board will begin with the criteria governing psychiatric conditions, and then address all potentially applicable criteria governing gastrointestinal disabilities.

An undifferentiated somatoform disorder is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

Based on the evidence of record, an increased rating in excess of 10 percent for an acquired psychiatric disorder, to include a somatoform disorder, is not warranted. The Veteran has generally stated that his condition is characterized by diarrhea once monthly, gastrointestinal issues, restricted diet, abdominal cramping, pain and food sensitivity, all of which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with VA psychiatric examinations in August 2010 and March 2013. The August 2010 examiner noted that the Veteran reported an onset of gastrointestinal problems while in service, but that the Veteran did not endorse anxiety, depression, or excessive stress. A 45 year marriage and numerous, long-term friends with whom the Veteran regularly socializes were noted. On objective examination the examiner found the Veteran to be clean, with normal speech, thought processes, attitude, and affect. The Veteran was oriented to person, place and time, and no evidence of delusions, hallucinations, suicidal ideation, homicidal ideation, panic attacks, depression, or inappropriate behavior was noted. Sleep impairment was endorsed, but attributed to leg pain. Overall the examiner noted no impairment to social or occupational functioning, and assigned a GAF score of 87.

The March 2013 VA examiner indicated that the Veteran was clean and oriented to person, place and time, with an appropriate affect and a good mood. Overall the examiner indicated that the Veteran's disability did not result in any social or occupational impairment, and that there was no evidence of impairment in understanding or retaining instructions, the ability to perform tasks, the ability to respond appropriately to others, or the ability to adapt to a work like environment. Testing was negative for depression and anxiety, and the only symptom noted to be endorsed was sleep impairment, which the examiner associated with the Veteran's leg pain. VA treatment records for the period on appeal are generally silent for any psychiatric treatment, and reflect only some complaints of stomach or gastrointestinal issues. No further psychiatric evaluations are of record.

Finally, the Veteran was assigned a GAF score of 87. GAF scores ranging from 81 to 90 reflect absent of minimal symptoms (e.g. mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g. an occasional argument with family members). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). In this case, while the Veteran's GAF score reflects at most minimal psychiatric symptomatology, which correlate with a 10 percent rating for occupational and social impairment due to mild or transient symptoms.

In light of the lay and medical evidence, there is no evidence indicating that the Veteran's overall disability picture more nearly approximates that contemplated by a 30 percent rating for a somatoform disorder. There is no medical evidence of any of the symptomatology directly contemplated by the 30 percent rating for psychiatric disorders, nor is there any evidence of record reflecting that the Veteran has complained of symptoms of comparable severity. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. Overall, there is no evidence that the Veteran's gastrointestinal manifestations result in an overall level of impairment in excess of that attributable to mild or transient symptoms, which the Veteran's gastrointestinal symptoms are. Thus, an increased rating in excess of 10 percent under the General Formula for a service-connected somatoform disorder is not warranted in this case.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. As noted initially, there is some medical disagreement as to whether the Veteran has a psychiatric disability with gastrointestinal manifestations, or a simple gastrointestinal disability. As such, the Board must address whether any gastrointestinal rating criteria are potentially applicable. However, there is no medical evidence of impairment of the mouth, esophagus or peritoneum, nor is there any evidence that the Veteran suffers from ulcers, incapacitating episodes or vomiting. 38 C.F.R. § 4.114, Diagnostic Codes 7200-7306. There is also no evidence of liver impairment, gall bladder disabilities, hernias, or rectum or intestine disabilities. 38 C.F.R. § 4.114, Diagnostic Codes 7307-7318, 7321-7354.

While May and August 2010 VA stomach examiners noted there to be pain and diarrhea once monthly, pain and abdominal cramping, a rating in excess of 10 percent based on the presence of IBS, requires severe symptoms such as diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319. Here, the August 2010 examiner noted diarrhea to occur on a monthly basis, and the May 2010 examiner indicated that abdominal cramping occurred weekly for approximately 24 hours. There is no evidence, lay or medical, indicating that the Veteran's gastrointestinal disability results in more or less constant abdominal distress as contemplated by a 30 percent rating for IBS. As such, a higher rating under Diagnostic Code 7319 is not warranted in this case. Id. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the current rating for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an increased rating in excess of 10 percent is not warranted. See Hart, 21 Vet. App. 505.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Bilateral Hearing Loss Disability

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as difficulty hearing generally, and specifically difficulty understanding others. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While difficulty understanding others is not specifically noted in the diagnostic criteria, this is a direct result of the Veteran's level of hearing acuity, which is directly contemplated by the rating criteria. In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

B. Acquired Psychiatric Disability

In this case, the first Thun element is not satisfied. The Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as diarrhea once monthly, gastrointestinal issues, restricted diet, abdominal cramping, pain and food sensitivity, resulting in occupational and social impairment due to mild or transient symptoms. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9423. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology. Id.



Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While the gastrointestinal symptoms that manifest the Veteran's psychiatric disorder are not specifically considered by the General Formula, they combined to result in a level of impairment that is contemplated by the rating criteria, as l. In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's psychiatric disorder is not warranted.

C. Johnson v. McDonald Considerations

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a psychiatric disability, bilateral hearing loss, and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's acquired psychiatric disorder or bilateral hearing loss combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for left and right knee disabilities. For the reasons stated below, the Board finds that service connection for a left knee or right knee disability is not warranted on either a direct or presumptive basis. Beginning with direct service connection, the medical evidence reflects that the Veteran is currently diagnosed with left and right knee arthritis, and therefore the first element of service connection (a current disability) has been met with respect to both the left and right knee claims.

Turning to the second element, service treatment records reflect that the Veteran was treated for a right knee contusion in service in October 1963. Thus, an in-service event, injury or disease has been shown with respect to the right knee. 

Concerning the left knee, the preponderance of the evidence is against a finding of a left knee in-service event, injury or disease. The Veteran has indicated that his military occupational specialty as a "storekeeper" required him to move and lift heavy items, which put strain on his knees, and that he routinely hit his knees on hatches when moving between compartments aboard ship, both of which he is competent to report. Jandreau, 492 F.3d at 1377.

However, the Veteran's statements concerning an in-service event as it relates to his left knee conflicts with the medical evidence of record, as well as the Veteran's own statements. Medical examinations from May 1965, August 1966, and March 1967, as well as the Veteran's January 1968 separation examination are silent for any complaints or diagnoses of a left knee disability. Service treatment records are otherwise silent for any treatment for left knee problems or complaints thereof. 

While not dispositive, gaps in time without treatment or complaint, provided the proper foundation is present, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. In light of the Veteran's frequent treatment in service for various orthopedic issues, including for a right knee injury in October 1963, it is reasonable to determine the Veteran would have sought in-service treatment for a left knee disability if present in-service. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011). As it is reasonably likely that the Veteran would have sought treatment for a left knee issue in service, the Board finds that the lack of treatment for or complaint of a left knee disability while in service weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333.

Further, the Veteran has been inconsistent in his own statements concerning a left knee injury in service. In a February 1969 report of medical history the Veteran indicated that he had no history of trick or locked knee, arthritis or rheumatism, or bone, joint or other deformities generally. The supervising physician noted no complaints of diagnoses of a left knee disability. Such inconsistencies undermine the credibility of the Veteran's statements concerning an in-service left knee injury, and render them of little probative weight. As such, based on the competent and credible lay and medical evidence of record, while an in-service injury as to the right knee has been shown, the preponderance of the evidence is against a finding of an in-service event, injury or disease affecting the left knee. 

Turning to the third element, and even assuming arguendo that a in-service event, injury or disease has been shown for the left knee, the preponderance of the evidence is against a finding that the Veteran's left or right knee disabilities is causally related to his active duty service. The Veteran has consistently stated that his left and right knee disabilities are causally related to service. While the Veteran is competent to testify to the persistence of lay observable symptoms, such as pain, since service, he is not competent to opine as to the presence of a causal nexus between his knee disabilities sand service as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377.

To the extent the Veteran has indicated that his left and right knee issues have been continuous since service, they are inconsistent with prior statements of record. Specifically, as noted above the Veteran indicated on a February 1969 report of medical history that he, at the time, had no history of any knee, arthritic, or joints issues. No left or right knee issues were noted on the medical examination at separation or provided in conjunction with the report of medical history in February 1969. These inconsistencies undermine the credibility of the Veteran's statements, and render them of no probative value.

The Veteran was provided with a VA examination in August 2010. The August 2010 VA examiner indicated that it was less likely than not that either the left or right knee disabilities were causally related to his active duty service. In support of this opinion, the examiner noted that there were absolutely no complaints of a left knee disability in service, and that a simple right knee contusion was noted in October 1963, with no evidence of sequelae and a negative right knee x-ray immediately following the complaint. The examiner also noted that the first evidence of arthritis did not appear until over 30 years after the Veteran's separation from service. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA and private treatment records are silent for any opinions linking the left or right knee disabilities to active duty service. The earliest evidence of left and right knee disabilities is from a November 2001 private treatment record, which noted a diagnosis of bilateral degenerative osteoarthritis of the knees. Prior to November 2001, there is no evidence of any complaint of or treatment for bilateral knee arthritis. Thus, the first medical evidence reflecting a diagnosis of left or right knee arthritis is from 33 years after the Veteran's separation from service.

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal nexus between the Veteran's left and right knee disabilities and his active duty service. As the third element of service connection has not been met as to either the left or right knee, or the second element with respect to the left knee, the Board finds that service connection on a direct basis is not warranted for a left or right knee disability. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with osteoarthritis of the knees, which is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, the preponderance of the evidence is against a finding that left or right knee arthritis manifested either in-service or within the first post-service year. Service treatment records are silent for any diagnoses of left or right knee arthritis, including a negative right knee z-ray in October 1963. Service treatment records are also silent for complaints of any symptoms associated therewith. The first diagnosis of left and right knee arthritis occurred in November 2001, which is approximately 33 years after the Veteran's separation from service. Prior to November 2001, there are no complaints or diagnoses of a left or right knee disability. 

While the Veteran has asserted persistent symptoms since service, these statements conflict with his statements on his February 1969 report of medical history, thus rendering the statements not credible and of no probative value. As there is no competent and credible evidence of either in-service manifestations sufficient to identify the disease entity or manifestations within the first post-service year, service connection for left or right knee disabilities, to include arthritis, is not warranted based on the presumption in favor of chronic disease or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established current disabilities and an in-service injury, event or disease as to the right knee, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease as to the left knee, or that the Veteran's left or right knee disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an increased rating in excess of 10 percent for an acquired psychiatric disorder, to include psychophysiological GI reaction, is denied.

Entitlement to service connection for a left knee disability, to include arthritis, is denied.

Entitlement to service connection for a right knee disability, to include arthritis, is denied.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). In this case, in his September 2010 NOD to September 2010 rating decision, the Veteran raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for both his left and right knee disabilities. The RO then adjudicated the 38 U.S.C.A. § 1151 claim as part of the general denial of service connection for both knee disabilities in the April 2013 SOC, in response to which the Veteran filed a timely substantive appeal as to all issues decided in the SOC, which includes both the service connection and 38 U.S.C.A. § 1151 claims for the knee disabilities. 

However, as 38 U.S.C.A. § 1151 claims are separate and distinct from service connection claims, the Veteran has not received full due process at the AOJ level. Specifically, the RO initially adjudicated the 38 U.S.C.A. § 1151 claims in the April 2013 SOC, which procedurally functioned as a rating decision. In turn, the Veteran's April 2013 substantive appeal functioned as a notice of disagreement to the initial denial of the 38 U.S.C.A. § 1151 claims, thus triggered the need for another SOC to be issued, which has not yet occurred. Therefore, a remand is required for the issuance of a SOC and to provide the Veteran with an opportunity to perfect an appeal.

As the issue of entitlement to TDIU, from a threshold perspective, is dependent on the pending determination concerning the 38 U.S.C.A. § 1151 claims, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the 38 U.S.C.A. § 1151 claims and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for left and right knee disabilities resulting from VA total left and right knee replacements.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.  

2. Regardless of the ultimate disposition of the forgoing 38 U.S.C.A. § 1151 claims, following such action as deemed necessary, to include  the issuance of a supplemental statement of the case, return any outstanding issues to the Board, including the claim for a TDIU, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


